Citation Nr: 1447090	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  10-18 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for allergic rhinitis with pharyngitis.  

2.  Entitlement to a disability rating in excess of 10 percent for degenerative arthritis of the right knee.  
 
3.  Entitlement to a disability rating in excess of 10 percent for degenerative arthritis of the left knee.
 
4.  Entitlement to a disability rating in excess of 20 percent for degenerative arthritis of the right ankle.
 
5.  Entitlement to a disability rating in excess of 10 percent for degenerative arthritis of the left ankle.
 
6.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease (DDD) of the cervical spine.
 
7.  Entitlement to a compensable disability rating for hemorrhoids.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to October 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The September 2008 rating decision included the following actions:  reduced the rating assigned to his allergic rhinitis with pharyngitis from 10 percent to noncompensable, effective October 1, 2008; assigned separate 10 percent ratings to his degenerative arthritis, right knee and left knee; assigned a separate 20 percent rating to his degenerative arthritis, right ankle, and a separate 10 percent rating to his degenerative arthritis, left ankle; assigned a 20 percent rating to his DDD, cervical spine; and denied a compensable rating for his hemorrhoids.

An August 2012 rating decision, in pertinent part, increased the rating assigned to the Veteran's allergic rhinitis with pharyngitis to 10 percent, effective August 17, 2012.  As the 10 percent rating is less than the maximum available rating, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified at a hearing before the undersigned Veterans Law Judge of the Board via a video conference (video conference hearing) in January 2012.  A transcript of that hearing has been associated with the claims file.  

In a November 2012 decision, the Board recharacterized the issue related to an increased rating for service-connected allergic rhinitis with pharyngitis into two separate issues; (1) whether a reduction from 10 percent to noncompensable, effective from October 1, 2008, to August 16, 2012, was proper, and (2) entitlement to a rating higher than 10 percent.  See DeLisio v. Shinseki, 25 Vet. App. 45, 53-56 (2011); see also Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  The Board then restored the 10 percent for allergic rhinitis that had been reduced and remanded the claim for an increased rating for allergic rhinitis.  The Board also dismissed the issue of an increased disability rating for DDD of the thoracolumbar spine, as this issue was withdrawn, and remanded the issues of increased ratings for the right and left knees, right and left ankles, DDD of the cervical spine and hemorrhoids for additional development.  

The Virtual VA paperless claims processing system reflects that additional medical and procedural records have been added to the present appeal, which have been reviewed.  


FINDINGS OF FACT

1.  The probative evidence of record reflects that the Veteran's allergic rhinitis with pharyngitis is not manifested by nasal polyps.  

2.  The probative evidence of record reflects that the Veteran's degenerative arthritis of the right knee is productive of pain; flexion limited to 104 degrees, at worst; extension to zero degrees (full extension); and mild instability.  

3.  The probative evidence of record reflects that the Veteran's degenerative arthritis of the left knee is productive of pain; flexion limited to 81 degrees, at worst; extension to zero degrees (full extension); and mild instability.  

4.  The probative evidence of record reflects that the Veteran's degenerative arthritis of the right ankle is productive of pain; plantar flexion limited to 39 degrees, at worst; and dorsiflexion limited to 10 degrees, at worst; there were no objective findings of ankylosis.

5.  The probative evidence of record reflects that the Veteran's degenerative arthritis of the left ankle is productive of pain; plantar flexion limited to 40 degrees, at worst; and dorsiflexion limited to 15 degrees, at worst; there were no objective findings of ankylosis.  

6.  The probative evidence of record demonstrates that the Veteran's DDD of the cervical spine has been productive of pain; forward flexion limited to 30 degrees, at worst; and severe spondylosis, degenerative disc disease, with no incapacitating episodes and no objective findings of neurological manifestations.  

7.  The probative evidence of record demonstrates that the Veteran's hemorrhoids are productive of mild or moderate external hemorrhoids, with no objective evidence of large, thrombotic or irreducible hemorrhoids, excessive or redundant tissue, frequent recurrences, persistent bleeding, or secondary anemia or fissures.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in excess of 10 percent for allergic rhinitis with pharyngitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.97, Diagnostic Code (DC) 6522 (2013).

2.  The criteria for the assignment of a disability rating in excess of 10 percent for degenerative arthritis of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, DCs 5010, 5260, 5261 (2013).

3.  The criteria for the assignment of a disability rating in excess of 10 percent for degenerative arthritis of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, DCs 5010, 5260, 5261 (2013).

4.  The criteria for the assignment of a separate, 10 percent disability rating for instability of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.71a, DC 5257 (2013).

5.  The criteria for the assignment of a separate, 10 percent disability rating for instability of the left knee have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.71a, DC 5257 (2013).

6.  The criteria for the assignment of a disability rating in excess of 20 percent for degenerative arthritis of the right ankle have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, DCs 5270, 5271 (2013).

7.  The criteria for the assignment of a disability rating in excess of 10 percent for degenerative arthritis of the left ankle have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, DCs 5270, 5271 (2013).

8.  The criteria for the assignment of a disability rating in excess of 20 percent for DDD of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, DC 5242 (2013).



9.  The criteria for the assignment of a compensable disability rating for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.114, DC 7336 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2013).  To the extent possible, VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The duty to notify was satisfied prior to the initial RO decision by way of a July 2008 letter sent to the Veteran.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.  VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes VA and private medical records, VA examinations, and statements and testimony from the Veteran, his wife and his representative.  

The August 2008, August 2012 and February 2013 VA examination reports reflect that the examiners reviewed the Veteran's pertinent medical history, documented his current complaints, and rendered diagnoses consistent with the remainder of the evidence of record, and therefore, the examinations are adequate for adjudication purposes in terms of addressing the applicable rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  Rather, remanding this case to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran and his attorney have been accorded ample opportunity to present evidence and argument in support of this appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2013).

Finally, the Veteran testified at a Board hearing in January 2012.  The hearing was adequate as the VLJ explained the issue on appeal and, through questioning, attempted to identify possible sources of any evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The case was also remanded in November 2012 in order to attempt to obtain any outstanding records and afford the Veteran VA examinations, thereby negating any prejudice. 


Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Mitchell, 25 Vet. App. 32.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.


1. Allergic Rhinitis

After a careful review of the evidence of record, the Board finds that the Veteran's allergic rhinitis with pharyngitis does not warrant a disability rating in excess of 10 percent under DC 6522.  

The Veteran's service-connected allergic rhinitis is currently rated as 10 percent disabling under DC 6522.  See 38 C.F.R. § 4.97 (2013).  Under DC 6522, a 10 percent disability rating is assigned to allergic or vasomotor rhinitis when accompanied by a greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side, without nasal polyps.  A 30 percent disability rating is assigned when the allergic or vasomotor rhinitis is accompanied by nasal polyps.  Id.

In this case, the evidence of record, including the private and VA medical records and August 2008 and August 2012 VA examinations, reflects that the Veteran does not have nasal polyps.  The only way to assign a higher rating for this disability is if nasal polyps are present, and the objective evidence of record reflects this is not the case.  While a May 2009 private medical record included a diagnosis of left maxillary polyp versus inverted papilloma, a subsequent January 2011 private medical report found the Veteran had an inverted papilloma and no polyp was noted.  Likewise, while a May 2011 private medical record noted nasal polyposis in the diagnosis, the physical examination findings at this time do not reflect any evidence of nasal polyps noted.  In fact, an examination of the head, ears, nose and throat was not included in this report.  Moreover, the subsequent August 2012 VA examination included a complete physical examination and evaluation of the Veteran's allergic rhinitis and the examiner specified upon physical examination that there was no evidence of nasal polyps found.  Accordingly, this disability has not been productive of nasal polyps, so as to warrant a higher disability rating under DC 6522.  38 C.F.R. § 4.97.  

The Board has considered the Veteran testimony regarding the severity of his allergic rhinitis and has relied his report in determining appropriate disability rating under the benefit-of-the-doubt doctrine.  38 C.F.R. §§ 4.3, 4.7.  He is competent to report on factual matters of which he has firsthand knowledge, e.g., experiencing nasal blockage, etc., and his statements are also credible, and thus, probative.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999).  Where he has not discussed particular findings that are necessary for application to the rating criteria, the Board has accorded greater probative weight to objective medical findings of record which specifically address the rating criteria and determine whether nasal polyps are present.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

All things considered, the record as a whole does not show symptoms that equal or more nearly approximate the criteria for a disability rating in excess of 10 percent for allergic rhinitis with pharyngitis at any time since the date of claim.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit sought on appeal is accordingly denied.


2.  Right and Left Knees

The Veteran's degenerative arthritis of the right knee and degenerative arthritis of the left knee are currently rated under 38 C.F.R. § 4.71a, DCs 5010-5260 (2013).   DC 5010 provides ratings for arthritis, due to trauma, substantiated by X-ray findings.  Disabilities under this diagnostic code should be rated as degenerative arthritis.  DC 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, DC 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under DCs 5013 to 5024, inclusive.  Id.  

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  Id.  

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  

DC 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint). 

DC 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint). 

DC 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a. 

Separate disability ratings are possible for arthritis with limitation of motion under DC 5003 (providing rating for arthritis) and instability of a knee under DC 5257. VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  When x-ray findings of arthritis are present and a veteran's knee disability is rated under DC 5257, the veteran would be entitled to a separate compensable rating under DC 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,703 (1998).  VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003/5010 and 5257, respectively.  More recently, the VA General Counsel held that a separate rating could also be provided for limitation of knee extension and flexion of the same knee joint.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

The evidence of record, including the Veteran's lay statements and testimony, private and VA medical records and the August 2008 and February 2013 VA examinations, demonstrates the Veteran's subjective complaints in both knees of pain, swelling, weakness, stiffness, giving way, lack of endurance, locking, fatigability and dislocation.  The evidence also demonstrates objective findings in the right knee of flexion limited to 104 degrees, at worst, and extension to zero degrees (full extension); and objective findings in the left knee of flexion limited to 81 degrees, at worst, and extension to zero degrees (full extension).  These findings do not meet the requirements for the assignment of a 0 percent disability rating under DCs 5260.  Rather, it is only when additionally considering his arthritis and consequent pain and their effect on his range of motion that he is entitled to the 10 percent ratings currently assigned.  See Lichtenfels, 1 Vet. App. at 488.  As explained in Mitchell, arthritis with painful motion does not entitle him to any greater rating, only the minimum compensable rating.  As the Veteran has demonstrated full extension of both knees to 0 degrees, a separate rating under DC 5261 is not warranted for either knee.  And to assign two separate ratings based upon painful motion under DCs 5260 and 5261 would amount to pyramiding.  38 C.F.R. § 4.14.

The Board acknowledges his complaints of significant pain in his knees and has considered this as required by 38 C.F.R. § 4.40, 4.45, 4.59, consistent with the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995).  See also Voyles v. Brown, 5 Vet. App. 451, 454 (1993).  Repetitive-motion testing performed during the February 2013 VA examination revealed no additional functional loss.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  While the August 2008 VA examiner noted there was objective evidence of pain and joint function was additionally limited by pain after repetitive use, additional limitation of function was 0 degrees.  Although the evidence does show that the Veteran experiences painful motion, it does not result in a higher rating unless it actually results in additional functional loss.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7.  

As the Veteran does not have compensable limitation of motion in either knee on either flexion or extension, unless considering the effect of his arthritic pain, he cannot receive separate ratings for flexion and extension under VAOGCPREC 09-04.

The Veteran has complained of giving way of his knees.  Magnetic resonance imaging in January 2013 showed grade II chondromalacia of the right knee and trace joint effusion; and grade II-III chondromalacia of the left knee and trace joint effusion.  The Veteran is competent to describe giving way, or instability, of his knees.  The Board finds his statements to be credible, given the severity of his knee disabilities as shown on objective examination.  Therefore, separate ratings of 10 percent for the right and left knees is warranted under DC 5257.  However, a rating in excess of 10 percent for either knee is not warranted under this code, as the evidence does not support a finding of moderate recurrent subluxation or lateral instability of either knee.  Rather, joint stability tests have been normal, including on VA examination in February 2013.  In addition, there were no findings of patellar subluxation or dislocation.

Other potentially applicable DCs also have been considered.  But as the Veteran's service-connected right and left knee disabilities do not reflect findings of ankylosis, removal or dislocation of the semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum at any time during the pendency of the appeal, DCs 5256, 5258, 5259, 5262 and 5263 do not apply.

Ankylosis, incidentally, is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999). See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  While there is no disputing he has some limitation of motion of his knees, particularly on account of his arthritic pain, the probative evidence of record does not demonstrate that his motion in either knee is so restricted as to amount to ankylosis, which essentially contemplates absolutely no motion at all.

In making these determinations, the Board also has considered the Veteran's lay statements regarding the severity of his service-connected bilateral knee disabilities and, in large part, has relied on his reports in determining appropriate disability ratings under the benefit-of-the-doubt doctrine.  38 C.F.R. §§ 4.3, 4.7.  He is competent to report on factual matters of which he has firsthand knowledge; thus, he is competent to report his current symptomatology as it pertains to his knees and these reports are credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Baldwin v. West, 13 Vet. App. 1 (1999).  Accordingly, his reports have been considered in evaluating his disability ratings in this decision; however, where he has not discussed particular findings that are necessary for application to the rating criteria, the Board has accorded greater probative weight to objective medical findings provided by his treatment reports and VA examination reports addressing these findings.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

All things considered, the record as a whole does not show symptoms that equal or more nearly approximate the criteria for disability ratings in excess of 10 percent for degenerative arthritis of the right and left knees at any time since the date of claim.  38 C.F.R. § 4.71a, DCs 5010-5260, 5261.  However, separate 10 percent ratings, but no higher, are warranted for instability of each knee.  38 C.F.R. §§ 4.3, 4.71a, DC 5257.  


3.  Right and Left Ankles

After a careful review of the evidence of record, the Board finds that the Veteran's degenerative arthritis of the right ankle does not warrant a disability rating in excess of 20 percent, and the Veteran's degenerative arthritis of the left ankle does not warrant a disability rating in excess of 10 percent under DC 5271.  

The Veteran's degenerative arthritis of the right ankle and degenerative arthritis of the left ankle are currently rated under 38 C.F.R. § 4.71a, DC 5271 (2013).  

Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees. 38 C.F.R. § 4.71, Plate II (2013). 

DC 5270 provides ratings for ankylosis of the ankle.  Ankylosis of the ankle in plantar flexion less than 30 degrees is to be rated 20 percent disabling; ankylosis of the ankle in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees, is to be rated 30 percent disabling; ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity, is to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

DC 5271 provides ratings based on limitation of extension of the ankle.  Moderate limitation of motion of the ankle is rated as 10 percent disabling; and marked limitation of motion of the ankle is rated as 20 percent disabling.  38 C.F.R. § 4.71a.

The probative evidence of record, including the Veteran's lay statements and testimony, private and VA medical records and the August 2008 and February 2013 VA examinations, demonstrate the Veteran's subjective complaints of pain, swelling, weakness, stiffness, giving way, lack of endurance, locking, fatigability and dislocation for both ankles.  The evidence also demonstrates that degenerative arthritis of the right ankle was productive of objective findings of plantar flexion to 39 degrees, at worst, and dorsiflexion to 10 degrees, at worst.  Finally, the probative evidence demonstrates that the Veteran's degenerative arthritis of the left ankle was productive of objective findings of plantar flexion to 40 degrees, at worst, and dorsiflexion to 15 degrees, at worst.  There were no objective findings of instability or ankylosis in either ankle.  

With respect to the Veteran's right ankle, this disability has not been productive of ankylosis so as to warrant a higher disability rating under DC 5270.  38 C.F.R. § 4.71a.  While the Veteran's range of motion in the right ankle was limited to plantar flexion to 39 degrees, at worst, and dorsiflexion to 10 degrees, at worst, these findings are not akin to ankylosis.  Dinsay, 9 Vet. App. at 81; Coyalong, 12 Vet. App. at 528; Lewis, 3 Vet. App. 259.  Absent a finding of ankylosis, a higher disability rating is not warranted for the right ankle.  

With respect to the left ankle, this disability has not been productive of marked limitation of motion or ankylosis so as to warrant a higher disability rating under DCs 5270 or 5271.  38 C.F.R. § 4.71a.  While the Veteran's range of motion in the left ankle was limited to plantar flexion to 40 degrees, at worst, and dorsiflexion to 15 degrees, at worst, thereby limiting motion in either directional plane by only five degrees at worst.  Therefore, these findings are not akin to either marked limitation of motion of the ankle or ankylosis.  Dinsay, 9 Vet. App. at 81; Coyalong, 12 Vet. App. at 528; Lewis, 3 Vet. App. 259.  Absent marked limitation of motion or ankylosis of the left ankle, a compensable disability rating is not warranted under DCs 5270 or 5271.  See 38 C.F.R. § 4.71a.  

The Board acknowledges his complaints of significant pain in his ankles and has considered this as required by 38 C.F.R. § 4.40, 4.45, 4.59, consistent with the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995).  See also Voyles v. Brown, 5 Vet. App. 451, 454 (1993).  While repetitive-motion testing performed during the August 2008 VA examination revealed joint function was additionally limited by pain after repetitive use, additional limitation of function was 0 degrees, therefore no additional functional loss.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Likewise, the February 2013 VA examination does not demonstrate any additional functional loss or functional impairment on repetitive motion testing.  Although the evidence does show that the Veteran experiences painful motion, it does not result in a higher rating unless it actually results in additional functional loss, which is not the case for either ankle here.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7.  

Other appropriate diagnostic codes for application have been considered.  However, as the Veteran's service-connected degenerative arthritis of the right and left ankles does not reflect findings of ankylosis of the substragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy at any time during the pendency of the appeal, DCs 5272, 5273 and 5274 do not apply. 38 C.F.R. § 4.71a. 

In making these determinations, the Board also has considered the Veteran's lay statements and testimony regarding the severity of his service-connected bilateral ankle disabilities and, in large part, has relied on his reports in determining appropriate disability ratings under the benefit-of-the-doubt doctrine.  38 C.F.R. §§ 4.3, 4.7.  He is competent to report on factual matters of which he has firsthand knowledge; thus, he is competent to report his current symptomatology as it pertains to his ankles and these reports are credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Baldwin v. West, 13 Vet. App. 1 (1999).  Accordingly, his reports have been considered in evaluating his disability ratings in this decision; however, where he has not discussed particular findings that are necessary for application to the rating criteria, the Board has accorded greater probative weight to objective medical findings provided by his treatment reports and VA examination reports addressing these findings.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

All things considered, the record as a whole does not show symptoms that equal or more nearly approximate the criteria for a disability rating in excess of 20 percent for degenerative arthritis of the right ankle and the record as a whole does not show symptoms that equal or more nearly approximate the criteria for a disability rating in excess of 10 percent for degenerative arthritis of the left ankle at any time since the date of claim.  Since the preponderance of the evidence is against the claims, the benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefits sought on appeal are accordingly denied.


4.  Cervical Spine

After a careful review of the evidence of record, the Board finds that the Veteran's DDD of the cervical spine does not warrant a disability rating in excess of 20 percent under DC 5242.  

The Veteran has been assigned a 20 percent disability rating for DDD of the cervical spine under the provisions of DC 5242, pertaining to degenerative joint disease of the spine.  38 C.F.R. § 4.71a (2013).  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine, (for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  38 C.F.R. § 4.71a.  Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 

A 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, DCs 5235-5243 (2013).

Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See Plate V, 38 C.F.R. § 4.71a.  38 C.F.R. § 4.71a, DCs 5235-5243 (2013).

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  38 C.F.R. § 4.71a (2013).

Note (4) provides that the rater is to round each range of motion measurement to the nearest five degrees.  Id.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the  following: difficulty walking because of a limited line of  vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal  margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

Under DC 5243, intervertebral disc syndrome or disc disease, may be rated under the General Rating Formula for Diseases and Injuries of the Spine, which includes combining separate evaluations of the chronic orthopedic and neurologic manifestations, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, which are rated on the total duration of incapacitating episodes over the past 12 months, whichever results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, if there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is warranted.  38 C.F.R. § 4.71a (2013).

Note 1 to the DC 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by and treatment by a physician.  Supplementary Information in the published final regulations states that treatment by a physician would not require a visit to a physician's office or hospital but would include telephone consultation with a physician.  If there are no records of the need for bed rest and treatment, by regulation, there are no incapacitating episodes.  Id.

The probative evidence of record, including the Veteran's lay statements and testimony, private and VA medical records and the August 2008 and February 2013 VA examinations, demonstrates subjective complaints of pain, stiffness, visual disturbances, weakness, numbness, fevers, bladder complaints, malaise, bowel complaints, dizziness and erectile dysfunction with objective findings of flexion to 30 degrees, at worst, severe spondylosis, degenerative disc disease with no incapacitating episodes, and no objective findings of neurological manifestations.  The Veteran's DDD of the cervical spine does not meet the criteria for a higher disability rating under the General Rating Formula for Diseases and Injuries of the Spine as there is no evidence of forward flexion of the cervical spine to 15 degrees or less, favorable ankylosis of the cervical spine or unfavorable ankylosis of the entire cervical spine.  

The Veteran's DDD of the cervical spine also does not meet the criteria for a higher disability rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The objective medical evidence of record does not show at any time throughout the duration of the appeal that the Veteran had incapacitating episodes of intervertebral disc syndrome when a physician prescribed bed rest.  38 C.F.R. § 4.71a, DC 5243 (2013).  The Veteran has also not alleged at any time throughout the duration of the appeal that any physician has prescribed bed rest for an incapacitating episode of degenerative joint disease of the cervical spine, as demonstrated by his reports denying any periods of incapacitation in the August 2008 and February 2013 VA examinations.  Thus, the Veteran's cervical spine disability does not meet the criteria for a higher disability rating based on incapacitating episodes of intervertebral disc syndrome.  

The Board acknowledges his complaints of significant pain in his cervical spine and has considered this as required by 38 C.F.R. § 4.40, 4.45, 4.59, consistent with the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995).  See also Voyles v. Brown, 5 Vet. App. 451, 454 (1993).  While repetitive-motion testing performed during the August 2008 VA examination revealed joint function was additionally limited by pain and weakness after repetitive use, additional limitation of function was 0 degrees, therefore no additional functional loss.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Likewise, the February 2013 VA examination does not demonstrate any additional functional loss or functional impairment on repetitive motion testing.  Although the evidence does show that the Veteran experiences painful motion, it does not result in a higher rating unless it actually results in additional functional loss, which is not the case here.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7.  

The Board has also considered whether separate ratings are warranted based on neurological manifestations of the Veteran's cervical spine, however, objective testing in both the August 2008 and February 2013 VA examinations does not reveal any findings of neurological manifestations based on sensory, neurological or radiculopathy testing.  Therefore, separate disability ratings for neurological manifestations of the cervical spine are not warranted.  

In making these determinations, the Board also has considered the Veteran's lay statements and testimony regarding the severity of his service-connected DDD of the cervical spine and, in large part, has relied on his reports in determining appropriate disability ratings under the benefit-of-the-doubt doctrine.  38 C.F.R. §§ 4.3, 4.7.  He is competent to report on factual matters of which he has firsthand knowledge, i.e. pain, weakness, stiffness, thus, he is competent to report his current symptomatology as it pertains to his cervical spine and these reports related to lay-observable symptoms, such as pain, weakness and stiffness, are credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Baldwin v. West, 13 Vet. App. 1 (1999).  With respect to his claims of visual disturbances, fevers, bladder complaints, malaise, bowel complaints, dizziness and erectile dysfunction as due to his cervical spine, the Veteran is not competent to attribute these symptoms to his cervical spine as such would require medical expertise, which the Veteran has not been demonstrated to have.  Jandreau, 492 F.3d 1372.  Accordingly, his competent and credible reports have been considered in evaluating his disability ratings in this decision; however, where he has not discussed particular findings that are necessary for application to the rating criteria, the Board has accorded greater probative weight to objective medical findings provided by his treatment reports and VA examination reports addressing these findings.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

All things considered, the record as a whole does not show symptoms that equal or more nearly approximate the criteria for a disability rating in excess of 20 percent for DDD of the cervical spine at any time since the date of claim.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit sought on appeal is accordingly denied.


5.  Hemorrhoids

After a careful review of the evidence of record, the Board finds that the Veteran's hemorrhoid disability does not warrant a compensable disability rating under DC 7336.  

The Veteran's hemorrhoids are rated under DC 7336, which provides ratings for external and internal hemorrhoids.  For mild or moderate hemorrhoids, a noncompensable rating is assigned.  A 10 percent rating is assigned for large or thrombotic, irreducible hemorrhoids, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent rating assigned for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, DC 7336.

The probative evidence of record, including the Veteran's lay statements and testimony, private and VA medical records and the February 2013 VA examination, demonstrates the Veteran's hemorrhoids are productive of mild or moderate external hemorrhoids, with no objective evidence of large, thrombotic or irreducible hemorrhoids, excessive or redundant tissue, frequent recurrences, persistent bleeding, or secondary anemia or fissures.  The February 2013 VA examiner found the Veteran's hemorrhoids were mild or moderate and the Veteran reported at that examination that symptoms included pain, itching, swelling, and rare bleeding to a small amount.  He also reported using Preparation H with good results.  As such the Board finds that the Veteran's hemorrhoids do not warrant a compensable disability rating under DC 7336 as the evidence of record does not reflect any findings of hemorrhoids that are large, thrombotic or irreducible or with excessive or redundant tissue, frequent recurrences, persistent bleeding, or secondary anemia or fissures.  

In making these determinations, the Board also has considered the Veteran's lay statements and testimony regarding the severity of his service-connected hemorrhoids and, in large part, has relied on his reports in determining appropriate disability ratings under the benefit-of-the-doubt doctrine.  38 C.F.R. §§ 4.3, 4.7.  He is competent to report on factual matters of which he has firsthand knowledge; thus, he is competent to report his current symptomatology as it pertains to his hemorrhoids and these reports are credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Baldwin v. West, 13 Vet. App. 1 (1999).  Accordingly, his reports have been considered in evaluating his disability ratings in this decision; however, where he has not discussed particular findings that are necessary for application to the rating criteria, the Board has accorded greater probative weight to objective medical findings provided by his treatment reports and VA examination report addressing these findings.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

All things considered, the record as a whole does not show symptoms that equal or more nearly approximate the criteria for a compensable disability rating for hemorrhoids at any time since the date of claim.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit sought on appeal is accordingly denied.


Extraschedular Consideration and Total Disability Rating Based on Individual Unemployability (TDIU)

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2013).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  However, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (2013).  Related factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.  

As described above, the manifestations of the Veteran's allergic rhinitis with pharyngitis, bilateral knees, bilateral ankles, cervical spine and hemorrhoids are adequately contemplated by the schedular criteria set forth in DCs 5010, 5242, 5257, 5258, 5260, 5261, 5270, 5271, 6522 and 7336. 38 C.F.R. §§ 4.71a, 4.97, 4.114.  The rating criteria also provide for greater impairment of these disabilities as well, including: nasal obstruction with polyps; more severe knee subluxation or instability; increased limitation of knee flexion and extension; increased limitation of motion of the ankle to a marked degree; ankylosis of the knee and ankle; limitation of flexion of the cervical spine to 15 degrees or less; cervical spine ankylosis or ankylosis of the thoracolumbar or entire spine; incapacitating episodes due to cervical DDD; neurological manifestations of the cervical spine; large or thrombotic hemorrhoids that are irreducible with excessive redundant tissue evidencing frequent recurrences; and hemorrhoids with persistent bleeding and with secondary anemia or with fissures.  Id.  With respect to the ankles, knees, and cervical spine, the Veteran's pain and functional loss has been considered in the assignment of the schedular ratings.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  Therefore the Board finds that referral to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of an extraschedular evaluation for these disabilities, throughout the appeal period under 38 C.F.R. § 3.321 is not warranted.



The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, when entitlement to a total disability rating based on individual unemployability (TDIU) under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disabilities, it is part of the claim for benefits for the underlying disabilities. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In this case, the Veteran has not asserted, and the evidence does not show that he is unemployable due to his service-connected disabilities.  Because there is no evidence of unemployability, further consideration of entitlement to TDIU is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b) ; 38 C.F.R. § 3.102 (2013); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

ORDER

A disability rating in excess of 10 percent for allergic rhinitis with pharyngitis is denied.  

A disability rating in excess of 10 percent for degenerative arthritis of the right knee is denied.  
 
A disability rating in excess of 10 percent for degenerative arthritis of the left knee is denied.

A disability rating of 10 percent, but not higher, is granted for instability of the right knee.  
 
A disability rating of 10 percent, but not higher, is granted for instability of the left knee.  
 
A disability rating in excess of 20 percent for degenerative arthritis of the right ankle is denied.

A disability rating in excess of 10 percent for degenerative arthritis of the left ankle is denied.

A disability rating in excess of 20 percent for DDD of the cervical spine is denied.

A compensable disability rating for hemorrhoids is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


